           Case 2:20-cv-03164-TJS Document 4 Filed 07/20/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIONYSIOS GEROMICHALOS and               :      CIVIL ACTION
CONSTANCE GEROMICHALOS, h/w              :
                                         :
      v.                                 :
                                         :
CASCADE ENGINEERING, INC., a/k/a,        :
d/b/a, t/a CASCADE CART SOLUTIONS        :
                                         :      NO. 20-3164

                                      ORDER

      NOW, this 20th day of July, 2020, upon consideration of the Notice of Removal

(Document No. 1), it is ORDERED that pursuant to 28 U.S.C. § 1447(c), this action is

REMANDED to the state court from which it was removed.



                                                /s/ Timothy J. Savage
                                             TIMOTHY J. SAVAGE, J.
